Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 12 August 2019.
ALLOWABLE SUBJECT MATTER
Claim 9-11,19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-8,12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Golov (US PG PUB No. 20200082852) in view of Yun (US PG PUB No. 2012/0245791). 
As per claim 1, a data storage device of a vehicle, comprising:
a host interface configured to receive a sensor data stream from at least one sensor configured on the vehicle (see Golov [0023]);
non-volatile memory configured into a plurality of partitions, the partitions respectively having different sets of memory operation settings configured for different types of data related to an artificial neural network (see Golov [0057]), wherein the partitions include an input partition configured to store cyclically input data for the artificial neural network (see Golov FIG 1: 111, 113, 119 and [022]); and
a controller configured to operate memory units in the partitions according to the sets of memory operation settings (see Golov FIG 1: 111);
However, Golov does not expressly disclose but in the same field of endeavor Yun discloses
wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream (see Yun [0010]).
It would have been obvious before the effective filing date of the invention to modify Golov to further configure a neural network to predict a maintenance service as taught by Yun. 
The suggestion/motivation for doing so would have been for the benefit of detecting vehicle maintenance issues (see Yun [0060]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a neural network to predict a maintenance service for the benefit of vehicle maintenance to arrive at the invention as specified in the claims. 
As per claim 2, the data storage device of claim 1,
 wherein the input data stored in the input partition is independent of outputs from neurons in the artificial neural network (see e.g., Golov [0020]).
As per claim 3, the data storage device of claim 2, 
wherein the input data includes a portion of the sensor data stream (see e.g., Golov [0020]).
As per claim 4, the data storage device of claim 2,
wherein the input data is computed from the sensor data stream for a subset of neurons in the artificial neural network. (see e.g., Yun FIG 7: 120 and [0039])
As per claim 5, the data storage device of claim 2, 
wherein the memory operation settings configure the input partition to store one bit per memory cell in the non-volatile memory (see e.g., Golov [0020]).
 As per claim 6, the data storage device of claim 5, 
wherein the memory operation settings configure the controller to write sequentially the input data into to the input partition (see Golov [0036])
As per claim 7, the data storage device of claim 6, 
wherein the memory operation settings configure the controller to overwrite oldest input data in the input partition with most recent input data received in the data storage device (see Golov [0036])
[The limitation is taught to the extent the oldest input data is overwritten, where overwriting is necessarily done with the most recent input data.]
As per claim 8, the data storage device of claim 5, wherein further comprising:
a neural network accelerator coupled to the controller, the neural network accelerator configured to apply inputs provided to neurons in the artificial neural network to the model data to generate outputs from neurons in the artificial neural network (see e.g., Yun FIG 7: 120 and [0039])
As per claim 12, a  vehicle, comprising: at least one processor; at least one sensor configured to generate a sensor data stream; and a data storage device, having:
a host interface configured to receive the sensor data stream (see Golov [0023]); 
non-volatile memory configured into a plurality of partitions, the partitions respectively having different sets of memory operation settings configured for different types of data related to an artificial neural network, wherein the partitions include an input partition configured to cyclically store input data for the artificial neural network (see Golov FIG 1: 111, 113, 119 and [022]); and
a controller configured to operate memory units in the partitions according to the sets of memory operation settings (see e.g., Golov [0059]); 
However, Golov does not expressly disclose but in the same field of endeavor Yun discloses
wherein the artificial neural network is configured to predict a maintenance service of the vehicle based on the sensor data stream (see Yun [0010]).
[Yun further discloses periodically measuring internal data (i.e., cyclical operation)(see Yun [0035]).]   
It would have been obvious before the effective filing date of the invention to modify Golov to further configure a neural network to predict a maintenance service as taught by Yun. 
The suggestion/motivation for doing so would have been for the benefit of detecting vehicle maintenance issues (see Yun [0060]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a neural network to predict a maintenance service for the benefit of vehicle maintenance to arrive at the invention as specified in the claims. 
As per claim 13, the vehicle of claim 12, 
wherein the memory operation settings configure the controller to cyclically store the input data by overwriting oldest input data in the input partition with most recent input data received in the data storage device 
As per claim 14, the vehicle of claim 13, 
wherein the input data stored in the input partition is independent of outputs from neurons in the artificial neural network (see Golov [0036])
[The limitation is taught to the extent the oldest input data is overwritten, where overwriting is necessarily done with the most recent input data.]
As per claim 15, the vehicle of claim 13, 
wherein the memory operation settings configure the input partition to enhance endurance of memory units in the input partition in repeated overwrite operations (see.g.,  Golov [0059])
[The limitations following ‘to’ are taken as intended outcome.] 
As per claim 16, the vehicle of claim 15, 
wherein the controller is configured to retrieve, from an model partition that is separate from the input partition, model data associated with a neuron in the artificial neural network, in response to an input to the neuron being addressed in a partition separate from the model partition (see e.g., Yun FIG 7: 120 and [0039])
As per claim 17, the vehicle of claim 16, 
wherein the controller is configured to retrieve, from the model partition, the model data associated with the neuron in parallel with storing input to the neuron in the input partition (see Golov [0061]).
As per claim 18, a method, comprising: 
configuring non-volatile memory of a data storage device into a plurality of partitions (see Golov FIG 1: 111, 113, 119 and [022]); 
storing, for the partitions respectively, different sets of memory operation settings for different types of data related to an artificial neural network, wherein the partitions include an input partition configured to cyclically store input data for the artificial neural network (see e.g., Golov [0059]);
receiving, in the data storage device, a sensor data stream from at least one sensor configured on a vehicle (see Golov [0033]);
operating memory units in the partitions according to the sets of memory operation settings in response to the sensor data stream (see Golov [0023]); and
However, Golov does not expressly disclose but in the same field of endeavor Yun discloses
predicting, using the artificial neural network, a maintenance service of the vehicle based on the sensor data stream. (see Yun [0010]).
[Yun further discloses periodically measuring internal data (i.e., cyclical operation)(see Yun [0035]).]   
It would have been obvious before the effective filing date of the invention to modify Golov to further configure a neural network to predict a maintenance service as taught by Yun. 
The suggestion/motivation for doing so would have been for the benefit of detecting vehicle maintenance issues (see Yun [0060]).
Therefore it would have been obvious before the effective filing date of the invention to further implement a neural network to predict a maintenance service for the benefit of vehicle maintenance to arrive at the invention as specified in the claims.
 
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 10013773 B1 FIG 1: Memory System for Storing Neural Network Data

 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137